Digitally signed by
                                                                                  Reporter of Decisions
                                                                                  Reason: I attest to the
                               Illinois Official Reports                          accuracy and
                                                                                  integrity of this
                                                                                  document
                                       Appellate Court                            Date: 2017.04.19
                                                                                  09:01:00 -05'00'




             Perry & Associates, LLC v. Illinois Department of Employment Security,
                                   2017 IL App (1st) 143299



Appellate Court           PERRY & ASSOCIATES, LLC, Plaintiff-Appellant, v. THE
Caption                   ILLINOIS DEPARTMENT OF EMPLOYMENT SECURITY and
                          THE DIRECTOR OF EMPLOYMENT SECURITY, Defendants-
                          Appellees.



District & No.            First District, Fourth Division
                          Docket No. 1-14-3299



Rule 23 order filed       September 30, 2016
Rule 23 order
withdrawn                 January 4, 2017
Opinion filed             February 2, 2017



Decision Under            Appeal from the Circuit Court of Cook County, No. 14-L-50442; the
Review                    Hon. Robert Lopez Cepero, Judge, presiding.



Judgment                  Affirmed.



Counsel on                Gregory F. Ladle, of John L. Ladle, P.C., of Chicago, for appellant.
Appeal
                          Lisa Madigan, Attorney General, of Chicago (Carolyn E. Shapiro,
                          Solicitor General, and Mary C. Labrec, Assistant Attorney General, of
                          counsel), for appellee.
     Panel                     JUSTICE McBRIDE delivered the judgment of the court, with
                               opinion.
                               Justices Howse and Burke concurred in the judgment and opinion.


                                                OPINION

¶1          Plaintiff Perry & Associates, LLC, appeals from the circuit court’s order affirming the
       administrative decision of defendants, the Illinois Department of Employment Security
       (Department) and the Director of Employment Security (Director), holding that the raise in
       plaintiff’s rate for contributions to the Illinois Unemployment Insurance Trust Fund (Fund) for
       calendar year 2013 was proper. On appeal, plaintiff argues that the Department cannot
       retroactively change the contribution rate for an employer midyear because (1) this change
       violates the terms of section 1509 of the Unemployment Insurance Act (Act) (820 ILCS
       405/1509 (West 2012)), (2) the unilateral ability to increase the rate at any time on any year
       violates public policy, (3) the retroactive application of the rate and imposition is improper, (4)
       the Department caused delays in proceedings by failing to provide a fair hearing such that it is
       inequitable to assess interest, and (5) the refusal to address the benefits to the claimant as a
       defense to the rate was improper.
¶2          Plaintiff is an architectural and structural engineering firm located in Chicago, Illinois,
       with Christopher J. Perry as the principal. In November 2011, plaintiff, through Perry,
       terminated the employment of the claimant Clarence Passons. Passons filed a claim for
       unemployment benefits with the Department. Plaintiff contested Passons unemployment
       claim, contending that Passons was ineligible due to misconduct.
¶3          The administrative proceedings over the benefits claim were complicated and lasted
       multiple years. Three hearings were conducted before two different referees. In December
       2012, following the third hearing, the referee found that the claimant was terminated for
       misconduct and ineligible for benefits. Passons appealed to the Board of Review (Board),
       which reversed the referee’s decision in April 2013. The Board concluded that the evidence did
       not support a finding of misconduct. Plaintiff sought review in the circuit court. In December
       2013, the circuit court remanded the case to the Board with instructions to assess credibility in
       making its decision. In February 2014, the Board issued its new decision with credibility
       determinations and set aside the referee’s decision. Plaintiff again filed for administrative
       review in the circuit court. In September 2014, the circuit court affirmed the Board’s decision
       finding it was not clearly erroneous. Plaintiff filed an appeal with this court. We affirmed the
       Board’s decision, finding the Board’s determination that Passons was not terminated for
       misconduct under section 602A of the Act was not clearly erroneous and Passons was eligible
       for benefits. See Perry & Associates, LLC v. Illinois Department of Employment Security,
       2016 IL App (1st) 143344-U. Plaintiff filed a petition for leave to appeal to the Illinois
       Supreme Court, which the court denied on September 28, 2016. Perry & Associates, LLC v.
       Illinois Department of Employment Security, No. 120799 (Ill. Sept. 28, 2016). Thus, our
       decision affirming the Board’s finding that Passons was eligible for benefits is the final
       decision on the benefits case.



                                                    -2-
¶4       As a result of the December 2012 determination by the referee that Passons was ineligible
     for unemployment benefits, the benefit charges incurred by plaintiff due to payments made to
     Passons were cancelled. The Department reduced the rate at which plaintiff was required to
     make contributions to the Fund for the calendar year 2013 to the minimum rate of 0.55% of
     taxable wages. In April 2013, the Board issued its decision setting aside the referee’s finding
     and found Passons eligible for benefits. In July 2013, the benefit charges were restored to
     plaintiff’s account based on the Board’s decision. The Department revised the contribution rate
     for calendar year 2013 to 2.85% of taxable wages, retroactive to the beginning of the year.
¶5       In August 2013, plaintiff filed a protest to the revised contribution rate. Plaintiff asked the
     Department to reverse the rate increase, arguing that it had a “substantial likelihood of
     prevailing” on the benefits case in the circuit court. The Director denied plaintiff’s protest
     “unless and until” the circuit court ruled in plaintiff’s favor. Plaintiff subsequently filed a
     protest and petition for hearing with the Department, asserting that “the computed rate is
     against the weight of the evidence of a chargeable claim due to repeated misconduct on the part
     of the Department” and the Board was “not authorized” to revise the contribution rate.
¶6       In October 2013, the Director’s representative issued his recommended decision that the
     Director’s decision denying plaintiff’s application for review be affirmed. The findings of fact
     stated that plaintiff’s 2013 contribution rate revision from the minimum 0.55% to the
     “experienced” 2.85% was “solely attributable to the addition to [plaintiff’s] account of benefit
     charges” in the fourth quarter of 2011 and the first two quarters of 2012. All of the benefit
     charges related to the November 2011 termination of Passons. The Director’s representative
     concluded that under section 1509 of the Act, the Director’s orders are considered prima facie
     correct and the burden is on the protesting employer to prove that the decision is incorrect. The
     Director’s representative found that plaintiff failed to meet its burden and that plaintiff failed to
     state a basis for relief under the facts or the law.
¶7       Plaintiff subsequently filed an objection to the recommended decision of the Director’s
     representative. Plaintiff contended that section 1509 provides that the contribution rate is “final
     and conclusive” in all proceedings, and the Department cannot revise the contribution rate
     after the rate has been set. In November 2013, the Director remanded the case to his
     representative to conduct a hearing.
¶8       In March 2014, the Director’s representative conducted a telephone hearing with Perry as
     the representative for plaintiff. Later in March 2014, following the hearing, the director’s
     representative issued his recommended decision that the Director’s order denying plaintiff’s
     objection be affirmed. The second recommended decision is substantially similar to his prior
     recommendation.
¶9       In April 2014, plaintiff filed its objection to the recommended decision of the director’s
     representative. Plaintiff raised several reasons for its objection. First, plaintiff argued that the
     recommended decision results in an unconstitutional retroactive tax. Plaintiff asserted that this
     was an “extraordinary” situation because it involved events more than two years ago and the
     extended time frame for adjudication was the fault of the Department. Next, the recommended
     decision was procedurally incorrect based on the Board’s actions on the benefits case in 2013.
     Finally, the recommended decision is incompatible with the supreme court’s decision in
     Winakor v. Annunzio, 409 Ill. 236 (1951), because in Winakor, the rate revision was made
     within the same operative tax year, whereas here the Department’s actions have made the
     revision years later.

                                                   -3-
¶ 10       In May 2014, the Director issued his decision. The Director found that under section 1509
       of the Act (820 ILCS 405/1509 (West 2012)), plaintiff was barred from contesting the amount
       of benefits charges used to calculate its contribution rate if the statement of benefit charges was
       served on plaintiff, and the record indicated that it was. The Director found that plaintiff’s
       contentions regarding the benefit charges could be “solely resolved” by the resolution of the
       benefits case. The Director stated that he had no authority to disregard the decision of the
       Board and its finding that Passons was eligible for benefits had not been set aside.
       Accordingly, the contribution rate for 2013 was correct.
¶ 11       Further, the Director observed that the Department’s authority to issue revised contribution
       rate determinations was established in Winakor and is not unconstitutional. The Director also
       noted that interest on additional contributions due to an upwardly revised contribution rate
       would be waived if the employer pays the additional contributions within 30 days after the
       notice of the revised contribution rate was mailed. See 56 Ill. Adm. Code 2765.63 (1987). If
       the employer failed to pay the additional contributions within 30 days, then interest would
       begin to accrue on the unpaid balance on the account from the date that the original
       contributions accrued. If the revised contribution rate was later set aside, then employer’s
       remedy was to seek a refund under section 2201 of the Act. 820 ILCS 405/2201 (West 2012).
       See also Northern Trust Co. v. Bernardi, 115 Ill. 2d 354 (1987). The Director overruled
       plaintiff’s objections and adopted the recommended decision of his representative. The August
       2013 order denying plaintiff’s application for review of its contribution rate was affirmed.
¶ 12       In June 2014, plaintiff filed a petition for administrative review in the circuit court. In
       September 2014, the circuit court affirmed the Director’s decision, finding the decision was
       not clearly erroneous.
¶ 13       This appeal followed. We note that this court stayed proceedings in this appeal of the rate
       case pending resolution of the benefits case because a ruling in favor of plaintiff would have
       rendered the appeal in this case moot. Since this court affirmed the Board’s finding that
       Passons was eligible for unemployment benefits, the stay was lifted and the proceedings
       resumed. See Perry, 2016 IL App (1st) 143344-U.
¶ 14       On appeal, plaintiff argues that (1) the Department lacks the authority to revise an
       employer’s contribution rate during a calendar year, (2) the Department could not charge
       plaintiff for interest and penalties on the additional contributions due after the contribution rate
       was upwardly revised, and (3) the Director failed to address plaintiff’s claim that its
       contribution rate was too high because the Department did not reduce Passons’s benefits based
       on his other sources of income.
¶ 15       Initially, we note that plaintiff’s brief fails to comply with Illinois Supreme Court Rule
       341(h)(6), which requires the party to provide a statement of facts with the appropriate
       citations to the record. Ill. S. Ct. R. 341(h)(6) (eff. Jan. 1, 2016). Plaintiff’s statement of facts
       contains a single citation to the record on appeal for the circuit court’s order affirming the
       Director’s decision. We further point out that plaintiff’s reply brief contains an inappropriate
       internal notation referencing an Illinois Supreme Court decision where the holding is counter
       to plaintiff’s argument on appeal.
¶ 16       When a party appeals the circuit court’s decision on a complaint for administrative review,
       the appellate court’s role is to review the administrative decision rather than the circuit court’s
       decision. Siwek v. Retirement Board of the Policemen’s Annuity & Benefit Fund, 324 Ill. App.
       3d 820, 824 (2001). The Administrative Review Law provides that judicial review of an

                                                     -4-
       administrative agency decision shall extend to all questions of law and fact presented by the
       entire record before the court. 735 ILCS 5/3-110 (West 2012). Further, “[t]he findings and
       conclusions of the administrative agency on questions of fact shall be held to be prima facie
       true and correct.” Id. “The standard of review, ‘which determines the degree of deference
       given to the agency’s decision,’ turns on whether the issue presented is a question of fact, a
       question of law, or a mixed question of law and fact.” Comprehensive Community Solutions,
       Inc. v. Rockford School District No. 205, 216 Ill. 2d 455, 471 (2005) (quoting AFM Messenger
       Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380, 390 (2001)).
¶ 17       “A mixed question of law and fact asks the legal effect of a given set of facts.” Id. at 472.
       Stated another way, a mixed question is one in which the historical facts are admitted or
       established, the rule of law is undisputed, and the issue is whether the facts satisfy the statutory
       standard, or whether the rule of law as applied to the established facts is or is not violated. AFM
       Messenger, 198 Ill. 2d at 391. A mixed question of law and fact is reviewed under the clearly
       erroneous standard. Comprehensive Community, 216 Ill. 2d at 472.
¶ 18       The clearly erroneous standard of review lies between the manifest weight of the evidence
       standard and the de novo standard, and as such, it grants some deference to the agency’s
       decision. AFM Messenger, 198 Ill. 2d at 392. “[W]hen the decision of an administrative
       agency presents a mixed question of law and fact, the agency decision will be deemed ‘clearly
       erroneous’ only where the reviewing court, on the entire record, is ‘left with the definite and
       firm conviction that a mistake has been committed.’ ” Id. at 395 (quoting United States v.
       United States Gypsum Co., 333 U.S. 364, 395 (1948)). “If there is any evidence in the record to
       support the Board’s decision, that decision is not contrary to the manifest weight of the
       evidence and must be sustained on review.” Woods v. Illinois Department of Employment
       Security, 2012 IL App (1st) 101639, ¶ 16.
¶ 19       The parties disagree on the appropriate standard of review. Plaintiff asserts that the
       standard of review of an administrative agency’s decision is clearly erroneous. The
       Department contends this court should review the Department’s decision de novo because the
       appeal raises only a question of law. We need not determine which standard of review is
       correct because plaintiff’s arguments fail under both standards.
¶ 20       “The Unemployment Insurance Act (Act) (820 ILCS 405/100 et seq. (West 2004)) was
       enacted to provide economic relief to individuals who become involuntarily unemployed.”
       Manning v. Department of Employment Security, 365 Ill. App. 3d 553, 557 (2006). “The Act
       recognizes that involuntary unemployment not only burdens unemployed individuals and their
       families but also threatens the health, safety, morals, and welfare of all Illinois citizens.”
       Petrovic v. Department of Employment Security, 2016 IL 118562, ¶ 23 (citing 820 ILCS
       405/100 (West 2012)).
                “[T]he Act establishes a system to collect contributions from employers and to pay
                benefits to eligible unemployed persons. The primary source of income to the Illinois
                Unemployment Trust Fund is contributions assessed from Illinois employers. Although
                initially each employer must contribute to the fund according to a statutory rate, the
                Department, after a prescribed time, determines an employer’s individual, variable
                contribution rate through use of an experience rating system. Under this system, the
                cost of fund replenishment among employers is allocated on the basis of their
                experience with the risk of unemployment.” Carson Pirie Scott & Co. v. State of
                Illinois Department of Employment Security, 131 Ill. 2d 23, 28 (1989).

                                                    -5-
¶ 21        Section 1503.1(C)(3) provides that the contribution rate is determined in part by the
       benefits charges in the 36-month period ending on June 30, 2012. 820 ILCS 405/1503.1(C)(3)
       (West 2012). Passons was terminated in November 2011, and the disputed benefits would have
       been paid within the relevant period from November 2011 to June 2012.
¶ 22        The crux of plaintiff’s argument on appeal is whether the Department had the authority to
       revise plaintiff’s contribution rate during the relevant calendar year and apply the revision
       retroactively. The reason behind the revision was the ongoing litigation in the benefits case.
       When the contribution rate was initially set in December 2012, the hearing officer had found
       Passons ineligible for benefits. The benefit charges were removed from plaintiff’s account and
       the rate reflected this standing. However, in April 2013, the Board reversed the finding of the
       hearing officer and reinstated Passons’s benefits. The benefit charges were reassessed to
       plaintiff. The Department then revised plaintiff’s contribution rate, taking into account the
       payments of unemployment benefits to Passons. The holding that Passons was eligible for
       unemployment benefits remains in effect.
¶ 23        Plaintiff contends that section 1509 of the Act does not contemplate the revision of a
       contribution rate by the Department. Section 1509 provides, in relevant part:
                “The Director shall promptly notify each employer of his rate of contribution for each
                calendar year by mailing notice thereof to his last known address. Such rate
                determination shall be final and conclusive upon the employer for all purposes and in
                all proceedings whatsoever unless within 15 days after mailing of notice thereof, the
                employer files with the Director an application for review of such rate determination,
                setting forth his reasons in support thereof.” 820 ILCS 405/1509 (West 2012).
¶ 24        Plaintiff interprets section 1509’s setting of the rate as “final and conclusive” on both
       parties, the employer and the Department. However, this interpretation was rejected by the
       Illinois Supreme Court in Winakor v. Annunzio, 409 Ill. 236 (1951). In Winakor, one of the
       employer plaintiffs contended that the lower contribution rate became “final and conclusive
       upon the expiration of fifteen days and that, consequently, the action of the Director in
       revoking this rate and assigning a new rate of 2.7 was a nullity.” Id. at 248. The employer relied
       on a previous version of section 1509 containing the same language quoted above, section
       18(c)(7)(C) of the Unemployment Compensation Act (Ill. Rev. Stat. 1947, ch. 48,
       ¶ 234(c)(7)(C) (now codified as 820 ILCS 405/1509)). Winakor, 409 Ill. at 248-49.
¶ 25        The supreme court held that the statute was not binding on the Department.
                “Section 18(c)(7)(C) does not support the contention made. It is to be observed that,
                while the statute specifically makes the rate determination binding upon the employer,
                it does not make it binding upon the Director, either expressly or by implication. The
                relief of unemployment is a public purpose and the Unemployment Compensation Act
                is an exertion of the police power of the State. [Citation.] The State has a direct interest
                in the administration and enforcement of the act paramount to the personal interest of
                the individual employer. [Citation.] It is well established that a governmental agency,
                unless expressly included within the terms of a statute of limitation, is excluded from
                the operation of the statute so far as public rights, as distinguished from private rights,
                are concerned. [Citations.] In the absence of an express provision making an original
                rate determination conclusive upon the Director, it follows that the rate determination
                of July 29, 1948, was properly and effectively revoked on October 19, 1948.” Id. at
                249.

                                                     -6-
¶ 26       We are not persuaded by plaintiff’s assertions that Winakor is inapplicable. Plaintiff
       characterizes the holding in Winakor as giving the Department “carte blanche” to revise an
       employer’s contribution rate “whenever it so chooses.” Neither Winakor nor the actions in the
       instant case suggest that the Department can revise a contribution rate absent a change in
       circumstances, and we decline to interpret the decision as giving such power. Rather, Winakor
       established that the “final and conclusive” language in section 1509 is not applicable to the
       Department, and therefore, the Department’s revision of plaintiff’s contribution rate was not
       barred by section 1509.
¶ 27       Contrary to plaintiff’s contention, the Fifth District decision in Marco v. Doherty, 276 Ill.
       App. 3d 121 (1995), does not affect the applicability of Winakor in the present case. In Marco,
       the issue on appeal was whether the Director could “retroactively increase an employer’s
       contribution amount after having issued a final decision that adjudicated the contribution
       amount based upon the findings of fact and recommendations of the Director’s representative
       in an administrative hearing.” Id. There, the employer had adjudicated the Director’s
       assessment of unpaid contributions, interest, and penalties through the administrative process
       after paying the amount under protest. The Director entered a final decision setting the
       contribution rate and subsequently, the employer was assessed an amount lower than the
       original assessment. The employer did not appeal the decision and subsequently filed a claim
       for a refund. The Director issued a partial refund with the explanation that it revised the
       employer’s rate and the employer owed more than what was determined in her decision. The
       employer appealed and the reviewing court held that the Director does not have the authority to
       change its own final decisions retroactively. Id. at 122-24.
¶ 28       The Department cited Winakor as support for its authority to revise the rate, but the
       reviewing court found Winakor inapplicable to the circumstances in the case.
                    “We find that Winakor is inapplicable because it does not address the binding effect
               of a Director’s ‘Final Decision’ issued following an adjudicatory administrative
               hearing. Winakor involved the assignment of a contribution rate by the Director. This
               rate was not determined at an administrative hearing. Later, the Director changed the
               assigned rate, and the employer appealed through the administrative process and
               ultimately through the courts. Because the initial rate assigned was not the result of an
               adjudicatory process, the holding in Winakor fails to address the issue before us.” Id. at
               123-24.
¶ 29       The decision in Marco was limited to the specific circumstances in which the Department
       overreached its statutory authority. The same situation is not present in this case, which is more
       analogous to Winakor. Further, Marco did not limit the holding of Winakor, as plaintiff
       incorrectly asserts. Additionally, we reject plaintiff’s public policy argument as it repeats the
       same assertions made when arguing that Winakor was inapplicable, which we have already
       considered.
¶ 30       Plaintiff also propounds contradictory positions on the applicability of section 2200 of the
       Act. First, plaintiff observes that the Director did not rely on that section in his decision. But
       then contends that section 2200 is applicable only when the employer has become liable for the
       payment of any contributions, interest, or penalties not originally incurred by him. We find
       plaintiff’s interpretation of section 2200 of the Act to be misleading.
¶ 31       Section 2200 sets forth five independent grounds for the Director to “determine and assess
       the amount of such contributions or deficiency, as the case may be, together with interest and

                                                   -7-
       penalties due and unpaid.” 820 ILCS 405/2200 (West 2012). Plaintiff has referred to only one
       of the five grounds for the suggestion that section 2200 is not applicable. First, section 2200
       does not involve the determination of an employer’s contribution rate to the Fund. Rather, this
       section covers the Director’s ability to determine and assess the amount of the contributions to
       the Fund.
¶ 32       Nevertheless, to the extent that section 2200 is applicable in this case, the relevant basis for
       the Director’s authority arises under either of these two provisions: (1) “[i]f it shall appear to
       the Director that any employing unit or person has failed to pay any contribution, interest or
       penalty as and when required by the provisions of this Act or by any rule or regulation of the
       Director,” or (2) “if the amount of any contribution payment made by an employing unit for
       any period is deemed by the Director to be incorrect in that it does not include all contributions
       payable for such period.” Id. Here, the Director revised the contribution rate after Passons’s
       benefits were reinstated, and accordingly, the amount of plaintiff’s contributions was incorrect.
       Further, plaintiff failed to pay the additional contributions as required.
¶ 33       Plaintiff next contends that the Director improperly assessed interest on the retroactive
       additional contributions. However, the Director had explicit authority to assess interest under
       the Illinois Administrative Code. Section 2765.63 provides for the imposition of interest as a
       consequence of upwards revision of the contribution rate. Under section 2765.63(a), the
       employer is allowed a 30-day period in which to pay the additional contributions due for that
       calendar year. 56 Ill. Adm. Code 2765.63(a) (1987). Section 2765.63(c) further provides:
                “If an employer fails to pay the full amount of additional contributions due as a result of
                an upward revision to its contribution rate within 30 days of the date of mailing of such
                revised rate notice, the additional contributions due as a result of this higher rate shall
                accrue and become payable on the date the original contributions for that calendar year
                accrued and became payable in accordance with Section 1400 of the Act.” 56 Ill. Adm.
                Code 2765.63(c) (1987).
¶ 34       Under section 2765.63(c)(1), if an employer fails to pay the additional contributions within
       30 days, then “[i]nterest shall accrue on the unpaid balance of the employer’s account from the
       date that the original contributions accrued and became payable.” 56 Ill. Adm. Code
       2765.63(c)(1)(1987).
¶ 35       Moreover, the Illinois Supreme Court in Northern Trust Co. v. Bernardi, 115 Ill. 2d 354,
       368 (1987), has approved of this assessment of this interest.
                “In fact, section 1401 requires that an employer pay interest if he has not paid
                contributions ‘when required of him by the provisions of this Act and the rules and
                regulations of the Director, whether or not the amount thereof has been determined and
                assessed by the Director.’ (Emphasis added.) (Ill. Rev. Stat. 1981, ch. 48, par. 551.)
                The law further provides that interest shall begin to accrue ‘from the day upon which
                said contribution became due.’ (Ill. Rev. Stat. 1981, ch. 48, par. 551.) *** Thus,
                interest on deficiencies accumulates from the date the deficient contributions were due,
                not the date on which those deficiencies are later discovered. To hold otherwise would
                unjustly enrich an employer, at the trust fund’s expense, by allowing the employer to
                retain profits earned with the use of the deficient sums between the dates they were due
                and demand was made.” Id.
       See also 820 ILCS 405/1401 (West 2012).


                                                    -8-
¶ 36       Other than the internal notation in which plaintiff admits the holding is against its position,
       plaintiff fails to address the supreme court’s holding in Northern Trust. We find that Northern
       Trust forecloses plaintiff’s argument, and the assessment of interest was proper under the Act.
       Plaintiff could have avoided the accrual of any interest if it had paid the additional
       contributions under protest within 30 days of notification of the revised contribution rate and
       the amounts owing. Plaintiff failed to do so, and the interest was properly assessed.
¶ 37       Finally, plaintiff raises two arguments relating to the proceedings in the benefits case as
       having an impact on the revision of the contribution. First, plaintiff contends that it was
       inequitable to revise the contribution rate because of delays in the administrative process.
       Plaintiff complains of the hearing officer in the benefits case that considered the case twice, but
       was later removed and the case was considered by a new hearing officer. Plaintiff claims that
       these circumstances caused delay and considerable time and expense. However, these
       circumstances have no bearing on the determination of plaintiff’s contribution rate.
¶ 38       The contribution rate was revised as a result of the Board’s reversal of the third
       administrative hearing before the new hearing officer. The revised rate and additional
       contributions were only applicable to calendar year 2013. Again, if plaintiff had paid the
       additional contributions under protest, no interest would have been assessed. Plaintiff’s
       complaints regarding the benefits case are irrelevant to the instant case.
¶ 39       Second, plaintiff asserts that the Director erred in refusing to consider its claim that
       Passons received other sources of income and that such income should have reduced Passons’s
       benefits and plaintiff’s contribution rate. The Director found plaintiff’s argument to be barred
       because plaintiff was served with a statement of benefit charges. Section 1509 provides, in
       relevant part, “[i]n any such proceeding, the employer shall be barred from questioning the
       amount of the benefit wages or benefit charges as shown on any statement of benefit wages or
       statement of benefit charges which forms the basis for the computation of such rate unless such
       employer shall prove that he was not, as provided in Section 1508, furnished with such
       statement containing the benefit wages or benefit charges which he maintains are erroneous.”
       820 ILCS 405/1509 (West 2012). Plaintiff cannot challenge the amount of benefit charges in a
       challenge of the contribution rate. The appropriate forum to challenge the benefit charges, and
       specifically the amount of benefits Passons received, is as part of a benefit action. This is not
       the proper forum and we decline to consider the merits of this claim.
¶ 40       Based on the foregoing reasons, we affirm the judgment of the circuit court of Cook
       County.

¶ 41      Affirmed.




                                                    -9-